 In the Matter Of INTERNATIONAL HARVESTER COMPANY (EAST MOLINEWORKS)andPATTERN MAKERS LEAGUE OF NORTH AMERICA ANDPATTERN MAKERS ASSOCIATION OF QUAD CITIES & VICINITY (A. F.of L.)In the Matter of INTERNATIONAL HARVESTER COMPANY (EAST MOLINEWORKS)andFARM EQUIPMENT WORKERS ORGANIZATION COMMITTEE(LOCAL 104, UNITED FARM EQUIPMENT WORKERS OF AMERICA)AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSIn the Matter of INTERNATIONAL HARVESTER COMPANY (EAST MOLINEWORKS)andFEDERAL LABOR UNION No. 22634, AFFILIATED WITH'I HE AMERICAN FEDERATION OF LABORCases Nos. R-2501 to R-2503 incltcsive-Decided May .,2, 10.111Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of questions: Com-pany denied requests of rival unions for recognition until such time as Boarddetermines the exclusive representative of the employees; employees hiredto replace employees who have been inducted into military or naval trainingor service of the United Statesheldeligible to vote; persons in the employof the Company for a period of 6 months or lessheldeligible to vote; electionnecessary as to employes in the industrial unit; election unnecessary amongpatternmakers where all parties stipulated that all pattern makers aremembers of the craft union.UnitsAppropriate for Collective Bargaining:(1) production and maintenanceemployees excluding salaried employees, supervisory employees on hourlyrates above the rank of working group leaders, factory clerical employees,office clerical employees, indentured apprentices, progressive executive stu-dents, fire and watch employees (except production and maintenance employeeswho act as volunteer firemen), temporary employees, pattern makers; and(2)pattern makers: determination of, presently made, although ordinarilyan election would be directed before establishing them as a separate appro-priate unit, since only the pattern makers' craft organization desires toappear on the ballot in such election.Mr. Jack G. Evans,for the Board.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Joseph A. PadwayandMr. Herbert S. Thatcher,ofWash-ington,D. C.,Mr. Henry A. McFarlandand1l1r.John J. Lordev.,of Rock Island, Ill., andM. Harm E. O'Reilly,of Chicago, Ill.,for Local 22634.32 N. L.R. B., No. 8.58 INTERNATIONAL HARVESTER COMPANY59Mr. George Q. Lynch,ofWashington, D. C., andMr. Roy F.Rogers,of Hammond, Ind., for the Pattern Makers.Meyersc6Meyers,byMr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASTSOn September 16, 1940, February 19, 1941, and April 2, 1941, respec-tively, Pattern Makers League of North America, Quad Cities Asso-ciation, herein called the Pattern Makers, Local 104, Farm EquipmentWorkers Organizing Committee, herein called the F. E. W. O. C., andFederal Labor Union No. 22634, affiliated with the American Federa-tion of Labor, herein called Local 22634, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) separate peti-tions alleging that questions affecting commerce had arisen concern-ing the representation of employees at the East Moline Works ofInternationalHarvester Company, East Moline, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April 8, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and, acting pursuant to Article III, Section 10 (c)(2), of said Rules and Regulations, ordered that the three cases beconsolidated.On April 17, 1941, the Regional Director issued a notice of hearingon the consolidated cases, copies of which were duly served uponthe Company, Local 22634, the F. E. W. O. C., and the PatternMakers.Pursuant to notice, a hearing was held on April 26, 28,and 29, 1941, at Davenport, Iowa, before R. N. Denham, the TrialExaminer duly designated by the Chief Trial Examiner. TheBoard, the Company, Local 22634, and the F. E. W. O. C. wererepresented by counsel, the Pattern Makers by its representative; 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDall participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner granted a motion of the F. E. W. O. C.to amend its petition to exclude reference to a labor organizationnamed therein.At the close of the hearing, counsel for the F. E.W. O. C. moved to consolidate this proceeding with other proceed-ings involving the Company which are pending before the Board.The Trial Examiner reserved ruling thereon.The motion is herebydenied.At the close of the hearing, counsel for the Board movedto conform the pleadings to the proof adduced at the hearing.TheTrialExaminer granted the motion.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed all the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on May 2,1941, at Washington, D. C.Local 22634, the F. E. W. O. C., and thePattern Makers were represented and participated in the argument.The Company did not appear at the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYInternationalHarvester Company is a New Jersey corporationwith its general offices at Chicago, Illinois.The Company is en-gaged in the design, manufacture, assembly, repair, sale, and distribu-tion of motor trucks, farm tractors, industrial tractors, tillageimplements, planting and seeding machines, hoeing machines, andother farm equipment and kindred items and supplies. It operatesplants in the States of Illinois, Wisconsin, Indiana, Ohio, New York,Tennessee, and California.This proceeding is concerned solely withitsEast Moline Works located at East Moline, Illinois.The Com-pany uses large quantities of raw materials in its manufacturingoperations at the East Moline Works, a very substantial amount ofwhich are shipped to the East Moline Works from points outside theState of Illinois.During 1940 the Company manufactured productsat its East Moline Works valued at about $9,000,000, a very sub-stantial percentage of which represented shipments made by the Com-pany to points outside the State of Illinois.The Company employsapproximately 2000 employees at the East Moline Works. INTERNATIONAL HARVESTER COMPANYII.THE ORGANIZATIONS INVOLVED61Pattern Makers League of North America, Quad Cities Associa-tion, is a labor organization affiliated with the American Federationof , ^ Labor. 'It admits to membership employees at the East MolineWorks of the Company.Federal Labor' Union No. 22634 is a labor organization affiliatedwith the American Federation of Labor. It admits to, membershipemployees at the East Moline Works of the Company.Local 104, Farm Equipment Workers Organizing Committee, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees at the East MolineWorks of the Company.III.THE QUESTIONSCONCERNINGREPRESENTATIONThe Pattern Makers, Local 22634, and the F. E. W. O. C. haveeach requested the Company to be recognizedas exclusive representa-tive'of certain employees at the East Moline Works.The Companyhas denied all of these requests until such time as the Board deter-mines the exclusive representative of the employees.A statement ofthe Regional Director, introduced in evidence at the hearing, showsthat the Pattern Makers, Local 22634, and the F. E. W. O. C. eachrepresent a substantial number 'of employees in the unit alleged byeach to be appropriate.,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company.IV.THE EFFECTOF TIIE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find. that the questions concerning representation which havearisen,occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.1The Regional Director reported that 2 employees,whose names appear on the Com-pany's pay roll of February 15, 1941, have signed membership application cards in thePattern Makers.There are 2 employees on this pay roll who are in the unit alleged tobe appropriate by the Pattern Makers. The Regional Director further reported that331 employees,whose names appear on the - Company's pay roll of February 15, 1941,have signed membership application cards,in Local 22634,and that 582 employees on thispay roll have signed membership application cards in the F. E. W. O. C.There are 1,303employees on the February 15, 1941, pay roll Ntiho are in the unit alleged to be appropriateby Local 22634 and the F. E. W. 0 C. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe Company, the F. E. W. 0. C., and Local 22634 agreed atthe hearing that all production and maintenance employees at theEast Moline Works of the Company, excluding salaried employees,supervisory employees on hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watchemployees (except production and maintenance employees who actas volunteer firemen), and temporary employees, constitute a unitappropriate for the purposes of collective bargaining.They furtheragreed that the pattern makers should be included in such unit unlessthey are found by the Board to constitute a separate unit.The Pattern Makers urges that all pattern makers at the EastMolineWorks of the Company constitute an appropriate unit.Local 22634 and the Company stated that it had no objection tothis unit.The F. E. W. 0. C. stated that the question of whetheror not the pattern makers constitute a separate unit was one forthe Board, but that in the event the Board found them to constitutea separate appropriate unit it did not desire to appear on the ballotin an election among such employees.The pattern makers work ina separate department of the plant and their work is of a highlyskilled nature, requiring a lengthy apprenticeship.It appears thatall of the pattern makers involved herein are members of the Pat-tern Makers.Although we would ordinarily direct a separate elec-tion among the pattern makers before establishing them as a separateappropriate unit, since only the Pattern Makers desires to appearon the ballot in such an election, we shall make our determinationas to the unit at this time.We find that all pattern makers at the East Moline Works of theCompany constitute a unit appropriate for, the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.We find that all production and maintenance employees at theEast Moline Works of the Company, excluding salaried employees,supervisory employees on hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watchemployees (except production and maintenance employees who actas volunteer firemen), temporary employees, and pattern makers, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act. INTERNATIONAL HARVESTER COMPANY63VI. THE DETERMINATION OF REPRESENTATIVESThe Pattern Makers seek to be certified on the basis of the record.It appears that there are two pattern makers employed at the EastMoline Works of the Company and all the parties stipulated at thehearing that both of them are members of the Pattern Makers.We find that the Pattern Makers has been designated and selectedby a majority of the pattern makers at the East Moline Works ofthe Company as their representative for the purposes of collectivebargaining.It is, therefore, the exclusive representative of all suchemployees for the purposes of collective bargaining,and we will socertify.We find that the question concerning representation which hasarisen among the employees in the industrial unit can best be resolvedby an election by secret ballot.The F.E.W. 0. C.stated that inthe event the Board directs an election,itdesires that a pay rollprior to its petition dated February 19, 1941,be used to determineeligibility to vote.Local 22634 stated that it desires that the payroll immediately preceding the date of the election be used for thispurpose.It appears that the number of employees employed bythe Company is constantly increasing due to an increase in ordersbecause of the national defense program. In accordance with ourusual procedure,we shall direct that the employees eligible to votein the election shall be those in the appropriate unit whose namesappear on the Company's pay roll for the period immediately pre-ceding the date of our Direction of Election herein, subject to suchlimitations and additions as are set forth in the Direction.The F.E.W. 0. C. urges that employees who have been in theemploy of the Company for a period of 6 months or less at the timeof the election should be deemed ineligible to vote. In support ofits contention it states that such employees are temporary.The rec-ord discloses that all employees are hired by the Company on apermanent basis and receive the same salary as employees who havebeen in the employ of the Company for more than 6 months.A rep-resentative of the Company testified that it takes between 3 and 6months for the Company to find out whether a new employee's workwill justify his retention on the pay roll.We find that such employ-ees should vote in the election.The F.E.W. 0. C. contends that employees hired to replaceemployees who have been inducted into the military or naval train-ing or service of the United States should be declared ineligible tovote on the ground that they are temporary employees.Local 22634desires that these employees vote, stating in support of its conten-tion that these employees have prospects of being employed for at 64DECISIONSOF 'NATIONAL 'LABOR RELATIONS 'BOARDleast 1 year.The Company stated ' that. it classifies such employeesas temporary so that in the future it will be in a position to complywith the requirements of the Selective Service Act with respect tothe reemployment of the men who are inducted into the active mili-tary service or training of the United States. It appears that theseemployees ofemotherployees work under the same conditions as allthe Company. and have prospects of at least ' 1 year's employmentwith the Company. ,We. find that they should vote in the election.The F. E. W., 0. C. stated that it desires that the, election be heldoff the premises of the Company before or after working hours.Local 22634 and the Company urge that the election be held oncompany property during working hours.We shall leave the issuesthus raised by the, conflicting claims of the F. E. W. Q. C. and Local22634 to the determination of the Regional Director after consultationwith the parties.The F. E. 'W. 0. C. requests that no, election be held in this casein less, than 60 or more than 90 days from the,date of the Decisionherein because of the' unsettled conditions arising from the effectsof unfair labor practices,on the part of the Company which havenot been' dissipated; the hiring of many new 'employees, and theexistence of a strike at the plant involved herein in January 1941.In accordance with our usual. practice we shall direct that the elec-tion in this case be held as soon as possible, but not later than thirty(30) days from the date of the Direction.The F. E. W. 0. C. requests. that the election in this case be heldon the same date as, the elections in five other cases before the Boardinvolving the 'Company.3We shall leave the ,determination of thedate on which each of the elections shall be held to the discretion ofthe Regional Directors involved, subject to the 30-day limitation setout above.However, we hereby direct that none of the ballots inany of the elections be opened and tabulated until after the comple-tion of all the elections.'Upon the basis of the above findings of fact'and upon the entirerecord in the case, the Board makes the following :CoNCLrsIONsOF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees at the East Moline Works of InternationalHarvester Company,' East Moline, Illinois, within the meaning, ofsOn February 8, 1941,the Board issued a Decision and Order finding that the Companyhad-committed unfair labor practices within the meaning of the Act.Thereafter, theRegional Director notified the Board that the Company had complied with the Order.3These cases involve the McCormick Works, Rock Falls Works, Milwaukee Works, WestPullman Works,and Farmall Works of the Company:'.'''' INTERNATIONAL HARVESTER.COMPANY65Section 9 (c) and Section.2 ; (6) and (7) of the National LaborRelations-Act.2:: ,All pattern, makers at the East Moline Works of the Companyconstitute a unit ' appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National-LaborRelations Act.is3.All, production and maintenance employees at, the East MolineWorks of the Company, excluding salaried, employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indentured ap-prentices, progressive executive students, fire and watch employees(except production and maintenance employees who act as volunteerfiremen, temporary employees, and pattern makers;' constitute a: unitappropriate for, the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.4.Pattern Makers League of North America; Quad Cities Associa-tion,, affiliatedwith the American Federation of Labor, is the ex-clusive representative of all the employees in the unit designated inparagraph 2 above, for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the National Labor 'Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith InternationalHarvester Company, East Moline, Illinois, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forhe Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees at the East Moline Works of the Company 'who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding salaried employees, supervisory employees on hourlyrates above the rank of working group leaders, factory clerical em-ployees, office clerical employees, indentured apprentices, progressive 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutive students, fire and watch employees (except production andmaintenance employees who act as volunteer firemen), temporaryemployees, pattern makers, and employees who have since quit or-been discharged for cause to determine whether they desire to berepresented by Federal Labor Union No. 22634, affiliated with theAmerican Federation of Labor, or by Local 104, Farm EquipmentWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining,or by neither.CERTIFICATION OF, REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Pattern Makers League of NorthAmerica, Quad Cities Association, affiliated with the American Fed-eration of Labor, has been designated and selected by a, majority ofall pattern makers at the East Moline Works of International Har-vester Company, East Moline, Illinois, as their representative forthe purposes of collective bargaining, and that, pursuant to the pro-vision of Section 9 (a) of the Act, Pattern Makers League of NorthAmerica, Quad Cities Association, affiliated with the American Fed-eration of Labor, is the exclusive representative of all such employeesfor the purposes of -collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. EDWIN S. SMITH, dissenting in part :I see no justification for setting up the employees urged by thePatternMakers in a separate appropriate bargaining unit.Theyconstitute employees in one of many departments in an integratedplant and there is a complete absence of any bargaining historybetween the Pattern Makers and the Company on behalf of theseemployees.I think the reasons expressed in my dissenting opinionsin theAlbis-Chaanbers 4and subsequent cases are here applicable, and'under these circumstances I consider that the pattern makers andpattern makers' apprentices should be included in the industrial unit.4Matter of Allis-ChalmersManufacturing CompanyandInternational Union, UnitedAutomobileWorkersof America,Local2118,4 N. L. R. B 159, 175.